14‐324‐cv 
     State of New York v. PVS Chemicals, Inc. (New York) 
      
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  23rd  day  of  December,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  RALPH K. WINTER, 
 7                           BARRINGTON D. PARKER, 
 8                           RAYMOND J. LOHIER, JR., 
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          THE STATE OF NEW YORK,  
13           
14                           Plaintiff‐Counter‐Defendant‐Appellant, 
15                                    
16                                   v.                                         No. 14‐324‐cv 
17                                                                                 
18          PVS CHEMICALS, INC. (NEW YORK), 
19           
20                           Defendant‐Counter‐Claimant‐Appellee. 
21                      
22          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
23    
24          FOR APPELLANT:                   DENISE A. HARTMAN, Assistant Solicitor General 
25                                           (Barbara D. Underwood, Solicitor General, 
 1                                   Andrew D. Bing, Deputy Solicitor General, 
 2                                   Timothy Hoffman, Assistant Attorney General of 
 3                                   Counsel, on the brief), for Eric T. Schneiderman, 
 4                                   Attorney General of the State of New York, 
 5                                   Albany, NY. 
 6    
 7         FOR APPELLEE:             DAVID L. ROACH, Blair & Roach, LLP, 
 8                                   Tonawanda, NY.  
 9          
10         Appeal from a judgment of the United States District Court for the 
11   Western District of New York (H. Kenneth Schroeder, Jr., Magistrate Judge).  
12         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
13   AND DECREED that the judgment of the District Court is VACATED AND 
14   REMANDED. 
15         The State of New York appeals from the District Court’s January 2, 2014 
16   decision and order granting in part and denying in part a petition for dispute 
17   resolution filed by PVS Chemicals, Inc. (New York).  The District Court’s order 
18   enjoined New York from commencing proceedings against PVS for remediation 
19   of environmental conditions known to the State at the time it signed a 2002 
20   stipulation and order of settlement (“the settlement order”) settling its 1997 
21   lawsuit against PVS.  The District Court denied PVS’s petition in all other 
22   respects.  We assume the parties’ familiarity with the facts and record of the prior 
23   proceedings, to which we refer only as necessary to explain our decision to 
24   affirm in part and vacate and remand in part.  
25         We review the District Court’s interpretation of the settlement order de 
26   novo.  See Broad. Music, Inc. v. DMX Inc., 683 F.3d 32, 43 (2d Cir. 2012).  Court‐
27   approved settlement orders, or consent decrees, “are construed ‘basically as 
28   contracts.’”  Id.  “When the language of a consent decree is unambiguous, 
29   deference is paid to the plain meaning of the decree’s language.”  Id.  “When the 

                                              2
 1   language of a decree is ambiguous, however, a court may consider, inter alia, 
 2   extrinsic evidence to determine the parties’ intent, including the purpose of the 
 3   provision and the overall context of the decree.”  Id.    
 4         We conclude that the language of the settlement order is ambiguous.  
 5   There is a reasonable basis for interpreting the contract to release all civil claims 
 6   against PVS based on environmental conditions known to New York as of the 
 7   effective date of the settlement order.  The settlement order’s Reservation of 
 8   Rights clause, which reserves “[t]he State’s right to proceed against [PVS] for any 
 9   liability that may result from the State’s determination, after review of [site 
10   investigation reports submitted by PVS], that further groundwater and/or soil‐
11   related measures are required by law to be performed by [PVS],” can be read to 
12   apply only where, on the basis of its review of the site investigation reports, New 
13   York discovers new or worsened environmental conditions that require “further” 
14   remediation.  However, the Reservation of Rights clause can also reasonably be 
15   read to encompass environmental conditions known to New York when the 
16   District Court filed the settlement order.  The clause is not explicitly limited to 
17   unknown or worsened environmental conditions, nor does it state that New 
18   York must base its decision to initiate further proceedings on its review of the 
19   site investigation reports.  
20         Because the settlement order is ambiguous and the parties have not had a 
21   full opportunity to present extrinsic evidence of their intent, we remand to the 
22   District Court so that it may consider such evidence in determining the parties’ 
23   intent.  See In re Holocaust Victim Assets Litig., 282 F.3d 103, 111 (2d Cir. 2002) 
24   (holding consent decree provision ambiguous and vacating and remanding to 
25   the district court to permit submission of extrinsic evidence).   


                                                3
 1          We have considered all remaining arguments and conclude that they are 
 2   without merit.  For the foregoing reasons, we VACATE the District Court’s 
 3   judgment insofar as it enjoined New York from commencing remediation 
 4   proceedings against PVS and REMAND for further proceedings consistent with 
 5   this order.   
 6    
 7
 8                                       FOR THE COURT: 
 9                                       Catherine O=Hagan Wolfe, Clerk of Court  
10           




                                            4